The opinion of the court was delivered by
Smith, J.:
This is an action for wrongful death brought against the administrator of the estate of the alleged wrongdoer. Judgment was for the plaintiff overruling the demurrer of the petition of the defendant. The defendant has appealed.
Miss Shively was riding in an automobile being driven by William Burr. While they were in Nebraska the car being driven by Burr *337collided with a truck. Both Miss Shively and Burr were killed. The administrator of the estate.of Miss Shively has brought this action against the administrator of the estate of Burr.
The action was brought in the district court of Cheyenne county. The petition alleged the appointment of the plaintiff as administrator of the estate of Miss Shively and also the appointment of Henry Burr as administrator of the estate of William Burr and that at the time the action was commenced the probate court had fixed nine months from the tenth day of December, 1941, as the time within which all demands. must be exhibited against the estate. The appeal was submitted to this court in May. At that time the questions argued by the defendant were that under the law of Nebraska the action for wrongful death would not survive the death of the wrongdoer, and that the negligence pleaded in the petition of plaintiff did not constitute gross negligence so as to permit the action to be brought under the guest statute of Nebraska. During the consideration of the appeal it appeared that there was a question as to whether or not the district court had original jurisdiction of the action in the first instance. Accordingly, further consideration of the appeal was halted and the clerk of the court was directed to advise counsel for both parties that the court desired further briefs on the following question: Whether or not the action should have been brought in the probate court in the first place rather than in the district court. A day was fixed for the filing of briefs by counsel of both parties on this matter. The briefs were filed and at the session of this court for June the question of jurisdiction was considered.
In the first place it should be noted that it is the duty of this court to raise the question of jurisdiction whenever it appears that there is a question about it, whether the parties have raised it or not. Behee v. Beem, 156 Kan. 115, 131 P. 2d 675; and see Ewing v. Mallison, 65 Kan. 484, 70 Pac. 369; Dresser v. Bank, 101 Kan. 401, 168 Pac. 672, and In re Richards, 106 Kan. 105, 186 Pac. 1025.
The question of the exclusive original jurisdiction of a probate court to entertain the actions against administrators and executors has been before this court a number of times since the new probate code (G. S. 1941 Supp., ch. 59) was enacted by the legislature of 1939.
In Foss v. Wiles, 155 Kan. 262, 124 P. 2d 438, the action was for the specific performance of an oral contract whereby it was alleged *338the decedent had agreed to leave all his real estate and most of his personalty to the plaintiff in consideration of services, and to set aside all provisions of his will which were at variance with the contract. In that action the executor of the decedent’s estate and all devisees and legatees except one were parties, and after their demurrer to the petition was overruled they appealed to this court. We reviewed the opinions we had handed down just prior to enactment of the probate code, some of which indicated that the action could have been brought directly in the district court. Among these was Leidigh & Havens Lumber Co. v. Wyatt, 153 Kan. 214, 109 P. 2d 87. We pointed out in that case that under the old probate code, as well as under an express provision of the new probate code, a claimant against an estate was authorized to exhaust his security in the district court before making a claim against the administrator in the probate court (see G. S. 1941 Supp. 59-1303) and that under both the old and new code a proper action brought in district court constituted a demand legally exhibited. Then we called attention to the powers that were given the probate courts by a new code and called special attention to subdivision 12 of G. S. 1939 Supp. 59-301, which provided that probate courts should have and exercise such equitable powers as might be necessary and proper fully to hear and determine any matters properly before such courts. Then we pointed out that at the time the action was brought the estate was in the process of being administered and that the administration could not be carried out without an adjudication of the matters raised in that action and said:
“A careful study of the provisions of -the new probate code leads us to conclude that it was the intent and purpose of the framers of the Kansas probate code and of the legislature which enacted it to grant to probate courts exclusive original jurisdiction over all matters incident and ancillary to the settlement and distribution of decedent estates, except as to any matter over which that code expressly confers concurrent jurisdiction upon district courts.” (p. 270.)
We had already said in Erwin v. Erwin, 153 Kan. 703, 113 P. 2d 349, that under the new probate code the probate court had jurisdiction to examine a contract for family settlement and to distribute the property according to it.
Following the decision of Foss v. Wiles, supra, we decided the case of Dixon v. Fluker, 155 Kan. 399, 125 P. 2d 364. This action was brought in the district court for the specific performance of an oral contract to convey or bequeath real estate. It was so argued and *339briefed in this court. We held, following Foss v. Wiles, supra, that the plaintiff had an adequate remedy by ordinary legal proceeding in the probate court to obtain the relief sought and that he could not bring an action direct in the district court to obtain that relief.
The defendants had argued also that the contract pleaded was not a contract that equity would enforce, since the services which the plaintiff alleged he had rendered decedent could have been compensated in money. We took that contention and held that as an additional ground for affirming the judgment that the contract pleaded was a contract for services that could be compensated in money and hence was not the sort of contract which equity would enforce. The result was that Dixon v. Fluker, supra, is an authority for the proposition that an action to recover money from an estate must be brought direct in the probate court.
Yeager v. Yeager, 155 Kan. 734, 129 P. 2d 242, was an action brought in the district court whereby the plaintiff sought to impress a trust upon certain real estate in contravention of a devise made in a will, the cause of action being based on an oral agreement on the part of the testator. The demurrer of the defendant to the petition was overruled and on appeal we followed Foss v. Wiles, supra, and held that the probate court had exclusive original jurisdiction of the matter.
In Egnatic v. Wollard, 156 Kan. 843, 137 P. 2d 188, we had an action which was commenced, in the district court against an administrator of an intestate deceased person to exhibit and establish a demand against the estate of the decedent arising out of an oral contract alleged to have been made by the decedent with the plaintiff. This was an action on a contract for money. Defendants demurred to the petition. The demurrer was sustained and the action was dismissed. On appeal to this court we reviewed the holdings in Yeager v. Yeager, supra, Dixon v. Fluker, supra, and Foss v. Wiles, supra, and held that it had been definitely determined that where a party had an adequate remedy for equitable relief in the probate court and that court was exercising its jurisdiction such party could not invoke the jurisdiction of the district court. We then examined the probate code and its many provisions and concluded that the probate court where the estate was being administered had exclusive original jurisdiction to hear such a demand. We reviewed the statutes which are relied upon by the appellees in this case and said:
“It- needs no argument to sustain the view that when a person dies his-in*340dividual capacity to respond in damages for his torts, to pay his debts, to carry out his contracts, and to distribute his estate ceases. Thereafter his financial obligations must be met by his estate. One who deems himself entitled to a part or all of such an estate, whether the right contended for is founded in tort, or upon oral or written contract, or under the will of the decedent, or under the statute of intestate succession, must recover, if at all, from the decedent’s estate. Under our probate code the probate court is made the forum for the transaction of this business, and it is given original jurisdiction to probate the will, if decedent left one, 'to appoint an executor or an administrator of his estate, to require an inventory and appraisement of the assets of the estate, to hear the petition of any one who claims all or any part of the estate, after due notice to all parties interested so each may have his day in court, and ultimately to settle the accounts of the executor or administrator and to disburse the estate to those legally entitled thereto. Is there anything in our constitution which prohibits the legislature from giving the probate court original jurisdiction in all these matters? We find nothing. Indeed, it is not seriously contended that such a constitutional prohibition exists. Does it conflict with the jurisdiction given by our constitution or by our statutes to district courts? The answer must be in the negative, since our constitution leaves the jurisdiction of the district courts to the legislature and the legislature by statute has given the district courts original jurisdiction in all those matters where the original jurisdiction is not given to some other court.” (p. 856.)
It will be noted that the above quoted language, insofar as it refers to a demand based on a tort, is obiter dictum, since the matter upon which the court was passing was a demand based upon a contract. The reason for the rule is more important in this case, however, than the rule itself. The reasoning upon all opinions applies with equal force to a demand based upon a tort or to a demand based on a contract. It would add nothing but confusion to the law to draw a distinction between an action on a contract and one on tort such as this. The opinions demonstrate that the matter turns upon a determination of the intention of the legislature. No reason appears why the intention of the legislature would be different in the matter of an action based on a tort than as to one based on a contract.
The plaintiff in this action relies on the provisions of G. S. 1941 Supp. 59-2238. This section provides, in part, as follows:
“Any action commenced against 'such executor or administrator after the death of the decedent shall be considered a demand legally exhibited against such estate from the time of serving the original process on such executor or administrator. The judgment creditor shall file a certified copy of the judgment in the proper probate court within thirty days after said judgment becomes final."
*341G. S. 1941 Supp. 59-2207 has also been called to our attention. That section provides, as follows:
“Any fiduciary of any estate or ward may be sued in the district- court of the county in which he was appointed, or in which he resides. If the fiduciary does not reside in the county of his appointment, service may be had upon him by serving a summons in the county of his residence.”
These sections were considered at the time of the decision in Foss v. Wiles, Dixon v. Fluker and Yeager v. Yeager, supra; they are discussed in Egnatic v. Wollard, and the opinion points out why it is the court holds that they do not give the district courts original jurisdiction concurrent with probate courts in matters such as we are discussing. We have again examined them in connection with our consideration of this case and have reached the same conclusion as has been announced heretofore in the opinions discussed. We hold, therefore, that the probate court where the estate of William Burr was being administered had exclusive original jurisdiction to hear the demand of the plaintiff in this action.
The appellee realizes the force of our decision in Egnatic v. Wollard, supra. He' points out, however, that in the instant case the deceased’s liability was covered by an indemnity insurance policy and on that account the plaintiff should be permitted to amend his petition so as to plead the insurance policy and to bring the case under the exception noted in Egnatic v. Wollard, supra, that where a demand is secured the plaintiff may bring the original action in the district court upon the security. The trouble with that argument is the well-settled rule that where an automobile owner, not a carrier required by law to carry liability insurance, has an indemnity policy the action may not be brought against the insurance company and no reference may be made to the insurance company in the trial of the action. See Schoonover v. Clark, 155 Kan. 835, 130 P. 2d 619; Smith v. Republic Underwriters, 152 Kan. 305, 103 P. 2d 858; Burks v. Aldridge, 154 Kan. 731, 121 P. 2d 276; Powell v. Kansas Yellow Cab Co., 156 Kan. 150, 131 P. 2d 686. On account of that rule it will not be proper in this case to permit the petition to be amended so the insurance company would be made a party.
On account of the conclusion we have reached on the question of jurisdiction it will not be necessary for us to decide the other questions raised by the appeal.
It follows that the judgment of the trial court is reversed with *342directions to sustain the demurrer of the defendant and enter judgment for him.